DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 05, 2019, May 08, 2020 and August 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labsky et al. (US 2014/0058732 A1).
As to claim 1, Labsky discloses an electronic apparatus [FIG. 7] comprising: 
a memory [141 on FIG. 7] configured to store an entity identification model [A memory system 141 is encoded with speech recognition response manager 140-1 that supports functionality such as identification model or speech recognition response. paragraph 0092]; and 
a processor [142 on FIG. 7] configured to control the electronic apparatus to: identify a plurality of entities [Command queries] included in an input sentence input [A spoken utterance 107 on FIG. 1] based on the entity identification model [The input can be a command or query directed to a client device 112 for execution. The client device 112 transmits a portion or all of spoken utterance 107 to a remote speech recognizer, which can be network-connected server 125. The client device 112 and server 125 can simultaneously analyze the spoken utterance 107. Depending on a particular network connection. paragraphs 0027, 0057, 0063 and 0093], 

based on the search result [Speech recognition result] based on the plurality of entities not corresponding to the search result [Filler words], correct and provide [Modifying by adding words to the input sentence] the input sentence [The local recognizer initiates producing or speaking word 151, "Searching the Internet For." These introductory or filler words are then modified by adding words 152, "Apple Pie Recipe," which are presented after words 151.The speech recognition response manager modifies the response after the response has been initiated and prior to completing delivery of the response via the user interface such that modifications to the response are delivered via the user interface as a portion of the response. The modifications are based on the remote speech recognition result. paragraphs 0027, 0047, 0048 and 0082], 
wherein the entity identification model is acquired by learning through an artificial intelligence algorithm [Machine learning techniques] to extract a plurality of sample entities [The n-best phrases] included in each of a plurality of sample dialogues [When transcribed/annotated in-domain user input data are available, such a classifier can be trained using widely available machine learning techniques. An example feature set can include confidence values of the n-best phrases of the recognition result, the meaning class of the n-best phrases (if output by an underlying grammar), the wordings of the n-best phrases, the application state, or the degree to which the meaning classes of the n-best phrases are expected at this state of UI/dialog. paragraphs 0030-0031].  



As to claim 3, Labsky discloses the electronic apparatus of claim 2, wherein the processor is further configured to control the electronic apparatus to: based on the plurality of entities not corresponding to the search result, provide a guide message [Modifies the response] indicating that the plurality of entities includes an error [The local recognizer initiates producing or speaking word 151, "Searching the Internet For." These introductory or filler words are then modified by adding words 152, "Apple Pie Recipe," which are presented after words 151.The speech recognition response manager modifies the response after the response has been initiated and prior to completing delivery of the response via the user interface such that modifications to the response are delivered via the user interface as a portion of the response. The modifications are based on the remote speech recognition result. paragraphs 0027, 0047, 0048 and 0082].  

As to claim 4, Labsky discloses the electronic apparatus of claim 2, wherein the processor is further configured to control the electronic apparatus to acquire a search result [Identify that the user is searching] corresponding to at least two entities having different attributes [The client 

As to claim 5, Labsky discloses the electronic apparatus of claim 1, wherein the processor is further configured to control the electronic apparatus to: acquire an importance for each of the plurality of entities [String level] based on a context of the input sentence, and identify whether a remaining entity corresponds to the search result based on an entity having a highest importance among the plurality of entities [Such comparison may be executed at the string level using an exact match or different kinds of weighted edit distance measures. An example weighted edit distance measure can be defined at the level of words, allowing for free insertions/deletions/substitutions of unimportant words like "the," "a" or punctuation, and could be combined with a character-level edit distance. paragraph 0050].  

As to claim 6, Labsky discloses the electronic apparatus of claim 1, wherein the processor is further configured to control the electronic apparatus to: identify a plurality of words [Filler words] included in the input sentence, and identify the plurality of entities among the plurality of words based on a context [Recognition result] of the input sentence [The local recognizer initiates producing or speaking word 151, "Searching the Internet For." These introductory or filler words are then modified by adding words 152, "Apple Pie Recipe," which are presented after words 151. The modifications are based on the remote speech recognition result. paragraphs 0027, 0047, 0048 and 0082]. 



As to claim 10, Labsky discloses the electronic apparatus of claim 1, wherein the processor is further configured to control the electronic apparatus to: based on a command being input, provide the plurality of entities used for acquiring the search result [The input can be a command or query directed to a client device 112 for execution. The client device 112 transmits a portion or all of spoken utterance 107 to a remote speech recognizer, which can be network-connected server 125. paragraph 0027]. 

As to claim 11, Labsky discloses a method of controlling an electronic apparatus [FIG. 7], the method comprising: 
identifying a plurality of entities [Commands or queries] included in an input sentence [Spoken utterance 107] input based on an entity identification model [The input can be a command or query directed to a client device 112 for execution. The client device 112 transmits a portion or all of spoken utterance 107 to a remote speech recognizer, which can be network-
acquiring a search result [Response] corresponding to the plurality of entities [The client device analyzes the spoken utterance 107 and identify that the user is searching for something. In response, the client device initiates a response via a user interface, such as with a text-to-speech system. paragraph 0027]; and 
based on the plurality of entities not corresponding to the search result, correcting and providing the input sentence [Modifying by adding words to the input sentence] based on the search result [The local recognizer initiates producing or speaking word 151, "Searching the Internet For." These introductory or filler words are then modified by adding words 152, "Apple Pie Recipe," which are presented after words 151.The speech recognition response manager modifies the response after the response has been initiated and prior to completing delivery of the response via the user interface such that modifications to the response are delivered via the user interface as a portion of the response. The modifications are based on the remote speech recognition result. paragraphs 0027, 0047, 0048 and 0082], 
wherein the entity identification model is obtained by learning through an artificial intelligence algorithm [Machine learning techniques] to extract a plurality of sample entities [The n-best phrases] included in each of a plurality of sample dialogues [When transcribed/annotated in-domain user input data are available, such a classifier can be trained using widely available machine learning techniques. An example feature set can include confidence values of the n-best phrases of the recognition result, the meaning class of the n-best phrases (if output by an underlying grammar), the wordings of the n-best phrases, the application 

As to claim 12, see claim 2’s rejection above.  

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.

As to claim 15, see claim 5’s rejection above.

As to claim 16, see claim 6’s rejection above.

As to claim 19, see claim 9’s rejection above.

As to claim 20, see claim 10’s rejection above.







Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
January 26, 2022